UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7194


BRANDON ROBERTS,

                Plaintiff – Appellant,

          v.

CHRISTOPHER   MCKENZIE,  CO  II;   MICHAEL  J.   STOUFFER,
Commissioner; JOHN ROWLEY, Former Warden; JUSTIN ADAM, CO
II; BRADLEY WILT, Lt.; THOMAS DORCUN, CO II; JOHN DOE 1;
JOHN DOE 2, CO II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-02474-AW)


Submitted:   March 28, 2014                 Decided:   April 15, 2014


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se. Dorianne Avery Meloy, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brandon   Roberts     appeals      the   district    court’s    order

dismissing his 42 U.S.C. § 1983 complaint.             We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Roberts v. McKenzie,

No. 8:12-cv-02474-AW (D. Md. June 20, 2013).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before     this   Court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2